1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5
     STEVEN FLOYD VOSS,                                Case No. 3:16-cv-00660-MMD-WGC
6
                                       Petitioner,
7           v.                                                        ORDER
8
     ISIDRO BACA, et al.,
9
                                   Respondents.
10

11          This closed habeas matter under 28 U.S.C. § 2254 comes before the Court on

12   Petitioner’s motion for relief from judgment under Rule 60(b)(2) and (5). (ECF No. 9.) The

13   Court previously dismissed the petition in this action as a successive petition.

14   I.     BACKGROUND

15          Petitioner Steven Voss seeks to challenge his conviction in Case No. CR97-2077

16   in Nevada’s Second Judicial District Court.1

17          On July 8, 1998, the state district court entered an original judgment of conviction

18   adjudging Voss guilty of “Murder With the Use of a Deadly Weapon, a violation of NRS

19   §§ 200.010, 200.030 and 193.165, and Kidnaping in the First Degree, a violation of §

20   NRS 200.310-1, Felonies, as charged in Counts I and II of the Indictment.” The judgment

21   sentenced Voss to two consecutive sentences of life without the possibility of parole on

22   Count I and life with parole eligibility after a minimum fifteen years served on Count II, to

23   be served concurrently with the sentence imposed on Count I. The judgment further

24   directed that the sentences on Counts I and II be served concurrently with the sentence

25

26
            1For  the following summary, the Court takes judicial notice of its records in
27
     Petitioner’s prior actions. See, e.g., Harris v. County of Orange, 682 F.3d 1126, 1131-32
28   (9th Cir. 2012).
1    imposed in case number CR96-1581. The judgment further stated that Voss “be given no

2    credit for time served.” (ECF No. 29-2 (Case No. 3:11-cv-00223-LRH-WGC).)

3           On direct appeal, the Supreme Court of Nevada reversed the weapon

4    enhancement and vacated that sentence, affirmed the judgment of conviction in all other

5    respects, and remanded for entry of an amended judgment. (ECF No. 18-2.)

6           On July 13, 2000, the district court entered an amended judgment adjudging Voss

7    guilty of “Murder, a violation of NRS 200.010, NRS 200.030 and NRS 193.165, a felony,

8    and Kidnaping in the First Degree, a violation of NRS 200.310-1, Felonies as contained

9    in Counts I and II of the Indictment.” The amended judgment further changed the sentence

10   on Count I to “a term of life without the possibility of parole,” i.e., deleting the like

11   consecutive sentence on the vacated weapon enhancement. The amended judgment

12   otherwise substantially tracked the provisions of the original judgment of conviction, with

13   the principal exception that the amended judgment gave “credit for seven hundred thirty-

14   six (736) days time served” as of that time. (ECF No. 18-1.)2

15          On January 28, 2004, the district court entered a corrected amended judgment

16   deleting the reference to “and NRS 193.165” in the text quoted above, such that it instead

17   read in pertinent part “a violation of NRS 200.010, and NRS 200.030.” The disposition

18   paragraph of the corrected amended judgment otherwise tracked the provisions of the

19   earlier amended judgment. The final line of the corrected amended judgment read: “Nunc

20   pro tunc to the 13th day of July, 2000.” (ECF No. 18-3.)

21          Thereafter, Voss filed his first federal petition in Case No. 3:11-cv-00223-LRH-

22   WGC. That petition was not fully exhausted, and Voss opted to voluntarily dismiss the

23   remaining grounds in that petition without prejudice to exhaust state court remedies.

24          Voss filed his second federal petition in Case No. 15-cv-00183-HDM-VPC. The

25   Court dismissed that petition with prejudice as untimely.

26
27
            2On the copy in the record, handwritten parentheses are placed around “and NRS
28   193.165,” in the material quoted in the text.

                                                 2
1             After the dismissal in Case No. 15-cv-00183, Voss filed the present action.

2    Following a show-cause order, the Court dismissed the petition without prejudice as a

3    successive petition, because the prior petition had been dismissed as untimely. See

4    McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009) (petition filed following dismissal

5    of prior petition as untimely is successive). The order and judgment of dismissal were

6    entered on May 8, 2018. (ECF Nos. 7, 8.)

7             On or about June 20, 2018, after the expiration of the time for seeking relief under

8    Rule 59, Voss dispatched the present Rule 60(b) motion to the Clerk for filing.

9             Voss seeks Rule 60(b) relief, on the grounds discussed infra, based upon a second

10   corrected amended judgment of conviction that was filed in the state district court on May

11   24, 2018. (ECF No. 9 at 13-14; ECF No. 18-4.) The state court order thus was filed

12   subsequent to the entry of judgment in this matter on May 8, 2018.

13            Voss had filed a motion to correct judgment in the state district court on or about

14   May 3, 2018. The district court granted the motion to the extent of directing entry of the

15   second corrected amended judgment specifying that he had been convicted specifically

16   of first-degree murder, as reflected on the 1998 jury verdict form. (ECF No. 18-5; see also

17   ECF No. 28-20 in Case No. 3:11-cv-00223.)

18            The second corrected amended judgment of conviction accordingly reflected that

19   Voss had been adjudged guilty of “Murder in the First Degree, a violation of NRS 200.010,

20   and 200.030, and Kidnaping in the First Degree, a violation of NRS 200.310-1, felonies

21   as contained in Counts I and II of the Indictment.” Other than breaking the prior disposition

22   paragraph into three separate paragraphs, the second corrected amended judgment of

23   conviction made no other change to the prior disposition paragraph. The final line of the

24   second corrected amended judgment read: “Nunc pro tunc to July 13, 2000.” (ECF No.

25   18-4.)

26   ///

27   ///

28   ///

                                                   3
1    II.    DISCUSSION

2          A. Overview

3           The parties’ arguments focus on whether the May 24, 2018, second corrected

4    amended judgment of conviction constituted a new, intervening judgment of conviction

5    for purposes of applying federal successive-petition rules. A federal petition filed after an

6    amended or corrected judgment that does constitute a new intervening judgment under

7    the caselaw does not constitute a successive petition; and such an intervening judgment

8    also restarts the federal limitation period. See, e.g., Magwood v. Patterson, 561 U.S. 320

9    (2010) (successive-petition context); Smith v. Williams, 871 F.3d 684 (9th Cir. 2017)

10   (limitation-period context); Wentzell v. Neven, 674 F.3d 1124 (9th Cir. 2012) (successive-

11   petition context). The same analysis applies to determine whether an amended state

12   court judgment is a new intervening judgment for both the successive-petition issue and

13   the limitation-period issue. See, e.g., Smith, 871 F.3d at 687.

14          However, as discussed below, Voss has not established a basis for Rule 60(b)

15   relief in this case even if the second corrected amended judgment constituted a new

16   intervening judgment under the cited cases. The Court will therefore deny the motion—

17   for the reasons discussed below—without reaching the issue of whether the state court

18   order constituted a new intervening judgment.

19         B. Rule 60(b)(2)

20          Voss first relies upon Rule 60(b)(2), which provides for post-judgment relief based

21   upon “newly discovered evidence that, with reasonable diligence, could not have been

22   discovered in time to move for a new trial under Rule 59(b).”

23          Even if the Court were to assume that the May 24, 2018, second corrected

24   amended judgment constitutes “evidence” for purposes of Rule 60(b)(2), the entry of the

25   state court order after entry of judgment in this federal action does not provide a basis for

26   relief under that provision. To obtain relief under Rule 60(b)(2), the moving party must

27   establish that the newly discovered evidence existed at or prior to the time of the federal

28   trial or, as in this case, decision and judgment. See, e.g., Fantasyland Video, Inc. v.

                                                  4
1    County of San Diego, 505 F.3d 996, 1005 (9th Cir. 2007). That is, the rule pertains to

2    evidence that existed prior to the trial or judgment that thereafter is newly discovered with

3    reasonable diligence after judgment. The May 24, 2018, second corrected amended

4    judgment did not exist at the time of the Court’s May 8, 2018, order and judgment

5    dismissing the petition as a successive petition. The May 24, 2018, state court order

6    therefore has no impact on the May 8, 2018, federal judgment under Rule 60(b)(2).

7          C. Rule 60(b)(5)

8           Voss next relies upon the portion of Rule 60(b)(5) that provides for post-judgment

9    relief where “applying [the judgment] prospectively is no longer equitable.”

10          Rule 60(b)(5) likewise has no application to this case. The quoted provision applies

11   only to judgments having prospective effect, such as, as a nonexclusive example, a

12   judgment ordering injunctive relief. See generally 11 C. Wright, A. Miller & M. Kane,

13   Federal Practice and Procedure: Civil § 2863, at 454-56 (3rd ed. 2012). A judgment

14   dismissing an action does not have prospective effect for purposes of Rule 60(b)(5). See,

15   e.g., Fantasyland Video, Inc., 505 F.3d at 1005; Maraziti v. Thorpe, 52 F.3d 252, 254 (9th

16   Cir. 1995); see also Tapper v. Hearn, 833 F.3d 166, 169-72 (2d Cir. 2016); Grynberg v.

17   BP P.L.C., 318 F.R.D. 533, 539-40 (D.D.C. 2016); Cruz v. Bristol Myers Squibb Co. PR,

18   Inc., 304 F.R.D. 92, 96 (D.P.R. 2014); Villescas v. Abraham, 285 F. Supp. 2d 1248, 1254

19   (D. Colo. 2003). The May 8, 2018, judgment dismissing this action without prejudice did

20   not have prospective effect for purposes of Rule 60(b)(5).

21          Nor would it be inequitable to leave the judgment of dismissal undisturbed.

22   Nothing in the judgment precludes Voss from securing any benefit that possibly may arise

23   from the subsequent May 24, 2018, state court order regarding federal successive-

24   petition rules. If Voss is correct that the May 24, 2018, order constitutes a new intervening

25   judgment, then all he need do is file a new federal petition in a new action before the

26   therefore also restarted one-year federal limitation period expires. Nothing about the May

27   8, 2018, dismissal places Voss in any worse situation regarding his ability to file a new

28   action, or otherwise prejudices him. That is, what he can—or cannot—do regarding such

                                                  5
1    a new federal action following upon the May 24, 2018, state court order is not impacted

2    one way or the other by the dismissal of this action.3

3           Rule 60(b)(5) thus also does not provide a basis for relief herein.

4          D. Rule 60(b)(6)

5           While Voss does not invoke Rule 60(b)(6), the Court sua sponte addresses on the

6    pro se motion the residual provision in the rule allowing for post-judgment relief “for any

7    other reason that justifies relief.” Relief is available under Rule 60(b)(6) only in

8    extraordinary circumstances, which “rarely will occur in the habeas context.” E.g.,

9    Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). In this case, as discussed in the preceding

10   section, the entirely proper dismissal of this action based on the then existing state of

11   affairs does not prejudice Voss in any respect with regard to his arguments concerning

12   the May 24, 2018, state court order. The dismissal of this action will not impact the

13   adjudication of issues regarding the effect of that state court order on the application of

14   federal successive-petition rules in a new action, one way or the other. Voss thus cannot

15   demonstrate the extraordinary circumstances required for Rule 60(b)(6) relief.

16          The motion for relief from judgment will therefore be denied. The Court makes no

17   holding regarding the impact, if any, of the May 24, 2018, state court order on the

18   application of successive-petition rules.4

19   ///

20
            3The  Court again expresses no opinion as to whether Voss is correct that the May
21
     24, 2018, order is a new intervening judgment. The Court’s ruling on the present motion
22   does not turn upon that point, and no ruling on the point is made in this action, one way
     or the other.
23
            The Court further expresses no opinion as to any other issue, such as the impact
24   of exhaustion or procedural default rules if Voss is able to file a non-successive and timely
     federal petition. Such issues similarly are not impacted, one way or the other, by the
25
     dismissal of this action.
26
            4Whileit does not reach the issue, the Court notes, in the event that the Court of
27   Appeals were to reach the issue, Judge Boulware’s recent discussion regarding the
     standards applied on the issue in Posey v. Neven, 2019 WL 1284094, Case No. 2:15-cv-
28   01482-RFB-GWF, at *2-*3 & n.4 (D. Nev., March 20, 2019); see also id., at *4 n.6.

                                                  6
1    III.   CONCLUSION

2           It is therefore ordered that Petitioner’s motion for relief from judgment (ECF No. 9)

3    is denied.

4           It is further ordered that, to the extent required in this procedural context, a

5    certificate of appealability is denied. For the reasons discussed herein, jurists of reason

6    would not find the Court’s denial of the Rule 60(b) motion to be debatable or incorrect.

7    Petitioner has not established a basis for relief under either Rule 60(b)(2), (5) or (6); and

8    he clearly sustains no prejudice because he can pursue his arguments regarding the

9    impact of the state court’s May 24, 2018, second corrected amended judgment in a new

10   federal petition. The dismissal of this action, which was proper based on the

11   circumstances existing at the time of the Court’s judgment, will not impact the adjudication

12   of the issue in a timely-filed new action, one way or the other.5

13          The Clerk will send Petitioner with this order: (a) two copies of a noncapital habeas

14   petition form and a pauper form for an inmate; (b) one copy of the instructions for each

15   form; and (c) one copy of the petition and exhibits that he submitted under ECF No. 1.

16          DATED THIS 25th day of March 2019.

17

18                                                     ________________________________
19                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27          5Itappears that Voss filed a direct appeal from the May 24, 2018, second corrected
     amended judgment of conviction that remains pending at this time in Case No. 76211 in
28   the state appellate courts.

                                                  7
